Name: 2013/785/EU: Council Decision of 16Ã December 2013 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco
 Type: Decision
 Subject Matter: international affairs;  fisheries;  Africa;  European construction
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 349/1 COUNCIL DECISION of 16 December 2013 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (2013/785/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 22 May 2006 the Council approved the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (1) (hereinafter referred to as the Partnership Agreement) by adopting Regulation (EC) No 764/2006 (2). (2) The Union has negotiated with the Kingdom of Morocco a new Protocol granting vessels of the Union fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Kingdom of Morocco as regards fishing. (3) By Decision 2013/720/EU (3), the Council authorised the signature of this Protocol, subject to its conclusion. (4) It is in the interest of the Union to implement the Partnership Agreement by means of a Protocol establishing the fishing opportunities and the corresponding financial contribution, setting out the conditions for promoting responsible fishing and sustainable fisheries in the fishing zone of the Kingdom of Morocco. The Protocol should therefore be approved on behalf of the Union. (5) The Partnership Agreement set up a Joint Committee which is responsible for monitoring the implementation of this Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the European Commission, subject to specific conditions, to approve them under a simplified procedure, HAS ADOPTED THIS DECISION: Article 1 The Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (hereinafter referred to as the Protocol) is approved on behalf of the Union (4). Article 2 The President of the Council shall give, on behalf of the Union, the notification provided for in Article 12 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex, the European Commission shall be empowered to approve, on behalf of the Union, modifications to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 December 2013. For the Council The President V. JUKNA (1) OJ L 141, 29.5.2006, p. 4. (2) Council Regulation (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 141, 29.5.2006, p. 1). (3) OJ L 328, 7.12.2013, p. 1. (4) The Protocol has been published in OJ L 328, 7.12.2013, p. 2 together with the Decision on its signature. ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee (1) The Commission shall be authorised to negotiate with the Kingdom of Morocco and, where appropriate and subject to complying with paragraph 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities in accordance with Article 5(1) of the Protocol; (b) decision on the modalities of the sectoral support in accordance with Article 6 of the Protocol; (c) technical specifications and modalities falling within the powers of the Joint Committee in accordance with the Annex to the Protocol. (2) In the Joint Committee set up under the Fisheries Partnership Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy; (b) be in line with the Council Conclusions of 19 March 2012 on a Communication from the Commission on the External dimension of the Common Fisheries Policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. (3) When a decision on modifications to the Protocol referred to in paragraph 1 is foreseen to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a preparatory document setting out the particulars of the envisaged Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of issues referred to in paragraph 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within twenty days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of that decision.